  Case 17-09295         Doc 29     Filed 10/02/18 Entered 10/02/18 10:48:33              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-09295
         CORTNEY L JONES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/23/2017.

         2) The plan was confirmed on 05/23/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/07/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-09295        Doc 29        Filed 10/02/18 Entered 10/02/18 10:48:33                      Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $11,474.88
       Less amount refunded to debtor                               $6.58

NET RECEIPTS:                                                                                     $11,468.30


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $541.28
    Other                                                                     $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,563.04

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal       Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
Acceptance Now                    Secured        2,000.00            NA          2,000.00        395.05       60.25
Acceptance Now                    Unsecured      2,849.00            NA               NA            0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        1,000.00       9,122.63         1,000.00        265.18         0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured            NA            NA          8,122.00        126.06         0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      1,600.00       2,691.20         2,691.20          41.77        0.00
COOK COUNTY TREASURER             Secured        8,072.04       8,657.88         8,657.88      1,134.68         0.00
CREDIT UNION LOAN SOURCE          Secured       10,600.00     23,654.58        23,654.58       3,581.30    1,251.78
CREDIT UNION LOAN SOURCE          Unsecured     12,973.00            NA               NA            0.00        0.00
IL DEPT OF EMPLOYMENT SECURITY    Unsecured         293.00           NA               NA            0.00        0.00
LVNV FUNDING                      Unsecured         311.00        223.06           223.06           0.00        0.00
MAJESTIC LAKE FINANCIAL           Unsecured      1,000.00       1,000.00         1,000.00          15.52        0.00
MAJESTIC LAKE FINANCIAL           Unsecured            NA       1,000.00             0.00           0.00        0.00
MaxLend                           Unsecured         500.00           NA               NA            0.00        0.00
MIDLAND FUNDING                   Unsecured         387.00        296.69           296.69           0.00        0.00
MUNICIPAL COLLECTIONS OF AMER     Unsecured         270.00        270.00           270.00           0.00        0.00
MUNICIPAL COLLECTIONS OF AMER     Unsecured            NA         270.00           270.00           0.00        0.00
Neurology Consultants             Unsecured      1,930.15            NA               NA            0.00        0.00
NICOR GAS                         Unsecured         945.00      1,071.77         1,071.77          16.64        0.00
OPPORTUNITY FINANCIAL LLC         Unsecured      1,347.00            NA               NA            0.00        0.00
PERSONAL FINANCE CO               Unsecured      1,100.00            NA               NA            0.00        0.00
TIDEWATER FINANCE COMPANY         Unsecured            NA            NA            274.54           0.00        0.00
TIDEWATER FINANCE COMPANY         Secured           374.00        274.54           274.54           0.00        0.00
T-MOBILE/T-MOBILE USA INC         Unsecured         980.00        892.78           892.78           0.00        0.00
VERIZON                           Unsecured      1,118.00       1,097.35         1,097.35          17.03        0.00
XFINITY                           Unsecured         612.91           NA               NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-09295         Doc 29      Filed 10/02/18 Entered 10/02/18 10:48:33                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $23,654.58          $3,581.30         $1,251.78
       All Other Secured                                 $11,932.42          $1,794.91            $60.25
 TOTAL SECURED:                                          $35,587.00          $5,376.21         $1,312.03

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $16,209.39            $217.02              $0.00


Disbursements:

         Expenses of Administration                             $4,563.04
         Disbursements to Creditors                             $6,905.26

TOTAL DISBURSEMENTS :                                                                      $11,468.30


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
